Citation Nr: 1121109	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  05-06 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from October 1979 to August 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for bilateral hearing loss.  This case has been before the Board in August 2007, and January and September 2010, and was remanded on each occasion for additional development of the record.  As the requested action has been accomplished, the case is again before the Board for appellate consideration.


FINDING OF FACT

There is no competent and probative evidence that the Veteran has a bilateral hearing loss that is related to service.  A bilateral sensorineural hearing loss was not present within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

A bilateral hearing loss was not incurred in or aggravated by active service, nor may a sensorineural hearing loss be presume to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a July 2004 letter, issued prior to the rating decision on appeal, and in an October 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The October 2007 letter advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that has been associated with the claims file includes the service treatment records, VA medical records, and the reports of VA examinations.

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing argument.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  He has indicated that he has no additional evidence to submit.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).  

The evidence supporting the Veteran's claim includes his statements and some of the evidence of record.  Personnel records disclose he was a bulk fuel specialist.  In an August 2004 statement, the Veteran asserted he was a rapid jet refueler and he developed a hearing loss due to the continuous noise of jet engines.

The Veteran was afforded a VA audiometric examination on August 20, 2004.  He reported a loss of hearing in his left ear since service.  He related he was constantly exposed to aircraft engines for long hours each day while on the flight line.  He maintained at times his ears would "bother him" and he felt his left ear problem began at that time.  He alleged he had always worked in quiet environments since service.  The examination report reflects the Veteran was seen for audiometric evaluations on two occasions that month.  It was stated pure tone thresholds on the test earlier that month were positive at 2,000 and 3,000 Hertz in the left ear. 

Another VA audiometric examination was conducted later in August 2004.  It was stated that, clinically, the Veteran had a bilateral moderate sensorineural hearing loss.

During the VA examination in September 2010, the Veteran again described experiencing hazardous noise exposure during service.  He also denied occupational and recreational noise exposure following service.

The evidence against the Veteran's claim includes the service treatment records and the post-service medical evidence of record.  The Board notes the service treatment records are negative for complaints or findings pertaining to hearing loss.  An audiometric test on the separation examination disclose the hearing threshold levels in decibels in the right ear were 10, 10, 5, 5 and 5, at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 5, 10, 5, 10 and 10.

VA medical records show the Veteran denied having a hearing loss in February and March 2004.

The August 20, 2004 VA examination concluded that the reliability of the audiometric tests conducted on August 13, 2004, and August 20, 2004 was poor for each ear.  Thus, no diagnostic statements could be made regarding the status of the Veteran's hearing based on the test data.

Following a VA audiometric test in December 2004, the results were again judged to be unreliable.  The examiner noted the pure tone average and speech reception thresholds were not in agreement.  It was concluded that no statement could be made without reliable, repeatable results. 

The Veteran was most recently afforded an audiometric test by the VA in September 2010.  The examiner noted she reviewed the claims folder.  She observed the separation examination demonstrated the Veteran's hearing was normal in each ear.  An audiometric test disclosed that the hearing threshold levels in decibels in the right ear were 10, 15, 10, 15 and 20, at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 10, 10, 0, 10 and 20.  It was stated the testing revealed normal hearing in the right ear, with a mild loss at 6,000 Hertz.  The diagnosis was the Veteran has normal hearing bilaterally.  The examiner commented there was no documentation a hearing loss began in service or within one year thereafter.  She added the Veteran's hearing was essentially normal, bilaterally.  She observed that other VA examinations were deemed unreliable.  Thus, the examiner concluded that any hearing loss the Veteran might have is not the result of in-service noise exposure.  

The Board acknowledges it was stated following the August 24, 2004 VA examination that the Veteran had a bilateral sensorineural hearing loss.  The test results were not provided, and the other audiometric tests that month as well as in December 2004 were all considered to be unreliable. 

The fact remains the most recent VA examination failed to demonstrate the Veteran currently has a hearing loss.  (He did have a 92 percent discrimination ability in the left ear.)  In any event, the examiner specifically opined that any current hearing loss is not related to service.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

The only probative evidence supporting the Veteran's claim that he has a bilateral hearing loss that is related to service consists of his own statements.  While he is competent to report his symptoms, the Veteran is not competent to render a diagnosis.  See Jandreau v. Nicholson,  492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Inasmuch as the most probative evidence fails to establish the Veteran currently has a bilateral hearing loss, the preponderance of the evidence is against the claim and service connection is denied.  See Brammer, 3 Vet. App. 223, 225.  In this case, the medical evidence does not support the claim.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


